DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s RCE filing on 03/11/2022.
Applicant’s cancelation of claims 1-21 is acknowledged and require no further examining.  Claims 22-29 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over reference Shelton, IV (2012/0205421) (referred to Shelton) in view of reference Sung et al. (7845912).
Regarding claim 22, Shelton disclose a robotic surgical system (1000), comprising:
a robot (1106);
a surgical stapling tool (1200), comprising:
a housing (1301) comprising an interface (1230) for attachment to said robot (1106), wherein the interface comprises:
a first rotatable input (1304);
a second rotatable input (1304);
a third rotatable input (1304);
a shaft (2008) from said housing (1301);
an end effector (2012) extending from said shaft (2008), wherein said end effector (2012) comprises:
a proximal end (page 6 paragraph 157);
a distal end (page 6 paragraph 157);

a staple cartridge jaw (2022) comprising deployable staples; and
a firing drive (2200) operably couple to said first rotatable input (1304); 
wherein said firing drive (2200) comprises a firing member (2032) configured to move from said proximal end toward said distal end of said end effector (2012) during a staple firing stroke;
an electric motor (1120) configured to drive said firing member (2032);
a power source (page 23 paragraph 243) configured to supply current to said electric motor; and
a motor control system (page 9 paragraph 176).
(Figures 13-22 and Page 6 paragraph 157, Page 9 paragraphs 176, 178, Page 10 paragraph 182, Page 12 paragraph 188, Page 23 paragraph 243)
However, Shelton does not disclose the motor control system comprises a current detection circuit and a pulse width modulation circuit.
Sung et al. disclose a controlling apparatus for a motor, wherein said apparatus comprises: pulse width modulation circuit (220); a current detection circuit (110); and a voltage detecting circuit (100), wherein the pulse width modulation circuit (220) is configured to vary the current and voltage applied to the motor based on the detected current and detected voltage. (Figure 4 and Column 3 lines 52-65, Column 5 lines 1-4)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the tool of 
When modifying Shelton in view of Sung et al., the pulse width modulation circuit is interpreted to control the current and voltage applied to the motor during the whole stapling operation, including the advancing of the firing member toward the distal end during the staple firing stroke.
Regarding claim 23, Shelton modified by Sung et al. disclose a display screen (Shelton – 1002) configured to display an operational status of said surgical stapling tool (Shelton – 1200). (Shelton – Page 8 paragraph 174)
Regarding claim 24, Shelton modified by Sung et al. disclose said end effector (Shelton – 2012) is replaceably attached to said shaft (Shelton – 2008).  (Shelton – Page 27 paragraph 265)
Regarding claim 25, Shelton disclose a robotic surgical system (1000), comprising:
a robot (1106);
a surgical stapling tool (1200), comprising:
a housing (1301) comprising an interface (1230) for attachment to said robot (1106), wherein the interface comprises:
a first rotatable input (1304);
a second rotatable input (1304);
a third rotatable input (1304);

an end effector (2012) extending from said shaft (2008), wherein said end effector (2012) comprises:
a proximal end (page 6 paragraph 157);
a distal end (page 6 paragraph 157);
an anvil jaw (2024); and
a staple cartridge jaw (2022) comprising deployable staples; and
a firing drive (2200) operably couple to said first rotatable input (1304), 
wherein said firing drive (2200) comprises a firing member (2032) configured to move within said end effector (2012) during a staple firing stroke, and
wherein said firing member (2032) is configured to move from said proximal end toward said distal end of said end effector (2012) during a staple firing stroke;
an electric motor (1120) configured to drive said firing member (2032);
a power source (page 23 paragraph 243) configured to supply current to said electric motor; and
a motor control system (page 9 paragraph 176).
(Figures 13-22 and Page 6 paragraph 157, Page 9 paragraphs 176, 178, Page 10 paragraph 182, Page 12 paragraph 188, Page 23 paragraph 243)
However, Shelton does not disclose the motor control system comprises a voltage regulation circuit and a pulse width modulation circuit.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the tool of Shelton by incorporating the pulse width modulation circuit, current detection circuit, and voltage detecting circuit as taught by Sung et al., since column 2 lines 13-16 of Sung et al. states such a modification would allow for driving efficiency and reliability of the motor.
When modifying Shelton in view of Sung et al., the pulse width modulation circuit is interpreted to control the current and voltage applied to the motor during the whole stapling operation, including the advancing of the firing member toward the distal end during the staple firing stroke.
Regarding claim 26, Shelton modified by Sung et al. disclose a display screen (Shelton – 1002) configured to display an operational status of said surgical stapling tool (Shelton – 1200). (Shelton – Page 8 paragraph 174)
Regarding claim 27, Shelton modified by Zemlok et al. disclose said end effector (Shelton – 2012) is replaceably attached to said shaft (Shelton – 2008).  (Shelton – Page 27 paragraph 265)
Regarding claim 28, Shelton disclose a surgical stapling tool (1200) for use with a robotic surgical system (1000), wherein the surgical stapling tool (1200) comprises:

a shaft (2008) from said housing (1301);
an end effector (2012) extending from said shaft (2008), wherein said end effector (2012) comprises:
a proximal end (page 6 paragraph 157);
a distal end (page 6 paragraph 157);
an anvil jaw (2024); and
a staple cartridge jaw (2022) comprising deployable staples; and
a firing drive (2200) operably couple to one of the rotatable input (1304); 
wherein said firing drive (2200) comprises a firing member (2032) configured to move from said proximal end toward distal end of said end effector (2012) during a staple firing stroke during a staple firing stroke; and
wherein a firing force is exerted by said firing member during a staple firing stroke.
(Figures 13-22 and Page 6 paragraph 157, Page 9 paragraphs 176, 178, Page 10 paragraph 182, Page 12 paragraph 188, Page 23 paragraph 243)
However, Shelton does not disclose a pulse width modulation circuit.
Sung et al. disclose a controlling apparatus for a motor, wherein said apparatus comprises: pulse width modulation circuit (220); a current detection circuit (110); and a voltage detecting circuit (100), wherein the pulse width modulation circuit (220) is 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the tool of Shelton by incorporating the pulse width modulation circuit, current detection circuit, and voltage detecting circuit as taught by Sung et al., since column 2 lines 13-16 of Sung et al. states such a modification would allow for driving efficiency and reliability of the motor.
When modifying Shelton in view of Sung et al., the pulse width modulation circuit is interpreted to control the current and voltage applied to the motor during the whole stapling operation, including the advancing of the firing member toward the distal end during the staple firing stroke.  Since the firing force is related to the current supplied to the motor, the pulse width modulation circuit is also interpreted to vary the current and voltage applied to the motor based on the firing force during said staple firing stroke.
Regarding claim 29, Shelton modified by Sung et al. disclose said end effector (Shelton – 2012) is replaceably attached to said shaft (Shelton – 2008).  (Shelton – Page 27 paragraph 265)

Response to Arguments
Applicant’s cancelation of claims 1-21 is acknowledged and require no further examining.  Claims 22-29 are pending in the application.


Applicant states:
Controlling the frequency, or resonant frequency, of a compressor has nothing to do with what is being claimed in the Subject Application. The firing member of Claim 22 is moved distally once to perform a staple firing stroke. After that firing stroke is done, the staple cartridge is removed and possibly replaced with another staple cartridge. Thus, the teachings of Sung '912 are irrelevant to, if not foreign to, the invention of Claim 22, as well as Shelton '421.

In response to applicant's argument that reference Sung et al. is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Shelton discloses a system comprising: an electric motor; and a motor control system, wherein said electric motor is configured to respond to commands from said motor control system, and Sung et al. disclose system controlling apparatus configured to send commands to a motor based on detection conditions.  Therefore, Sung et al. is reasonably pertinent to the particular problem of using a control system to send commands to a motor.
Furthermore, test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Sung et al. is not relied upon for the teaching of a liner compressor or resonant frequency.  Sung et al. is relied upon for the teaching of using a current detection circuit and a voltage detection circuit to detect the current and voltage of a motor, and the teaching of using a pulse width modulation circuit to vary the current and voltage applied to said motor based on the detected current and voltage.
Shelton is relied upon for the teaching of a robotic surgical system comprising: an electric motor configured to drive said firing member; and a motor control system.
When modifying Shelton in view of Sung et al., the person of ordinary skill in the art would be motivated to use a current detection circuit and a voltage detection circuit to detect the current and voltage of the electric motor, and to use a pulse width modulation circuit to vary the current and voltage applied to the electric motor based on the detected current and voltage.
It should be pointed out, in column 4 lines 21-27 of Sung et al., the controlling unit (130) is disclosed to maintain the current applied to the motor when the stroke of said motor is consistent, decrease the current applied to the motor when the stroke of said motor is greater, and increase the current applied to the motor when the stroke of Sadie motor is smaller.  This implies the use of a current detection circuit and pulse width modulation circuit is not only used for determining resonant frequency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        March 25, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731